           Case: 4:19-cr-00043-AGF-NAB Doc. #: 2 Filed: 01/16/19 Page: 1 of 2 PageID #: 5
..,


                                    UNITED STATES DISTRICT COURT                      SUPPRESSED
                                     EASTERN DISTRICT OF MISSOURI
                                           EASTERN DIVISION                                        FILED

      UNITED STATES OF AMERICA,                          )                                      JAN 16 2019
                                                         )                                    U. S. DISTRICT COURT ,
                       Plaintiff,                        )                                  EASTERN DISTRICT OF MO
                                                                                                     ST.LOUIS
                                                         )
      v.                                                 ) No.
                                                         )
      CHARLES C. JONES,                                  )           4:19CR00043 AGF/NAB
                                                         )
                       Defendant.                        )


                                                  INDICTMENT

                                                  COUNT ONE

      The Grand Jury charges that:

              On or aoout October 13, 2018, in the County of St. Louis, within the Eastern District of

      Missouri,

                                              CHARLES C. JONES,

      having been convicted previously of crimes punishable by a term of imprisonment exceeding one

      year under the laws of the United States, did knowingly possess one or more firearms whicif had

      previously traveled in interstate or foreign commerce.

              In violation of Title 18, United States Code, Section 922(g)(l ).

                                                  COUNT TWO

              The Grand Jury further charges that:

              On or about February 3, 2016, in the County of St. Louis, within the Eastern District of

      Missouri,

                                              CHARLES C. JONES,

      did knowingly and intentionally possess with intent to distribute a mixture or substance containing

      a detectable amount of cocaine base (crack), a Schedule II narcotic     c~ntrolle4   substance drug.
         Case: 4:19-cr-00043-AGF-NAB Doc. #: 2 Filed: 01/16/19 Page: 2 of 2 PageID #: 6



             In violation of Title 21, United States Code, Section 841(a)(l).

                                                      COUNT THREE

             The GJ.:and Jury further charges that:

             On or about February 3, 2016, in the County of St. Louis, within the Eastern District of

        Missouri,

                                             CHARLES C. JONES,

        did knowingly and intentionally possess with intent to distribute a mixture or substance containing

        a detectable amount of fentanyl, a Schedule II narcotic controlled substance drug.
    i        In violation of Title 21, United States Code, Section 841(a)(l).
    I
    l

'l
    I
                                                         A TRUE BILL. -



                                                         FOREPERSON
.'i
. I
    '




.I
;   ;   JEFFREY B. JENSEN
        United States Attorney



        THOMAS J. MEHAN, #28958MO
        Assistant United States Attorney
